Citation Nr: 1030888	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-03 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for non-Hodgkin's lymphoma 
and large cell lymphoma.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for gastroesophegeal 
reflux disease (GERD) with hiatal hernia, and Barrett's 
esophagus.

4.  Entitlement to an evaluation in excess of 10 percent for 
pleurisy, fibrinous, bilateral, secondary to bilateral 
pneumothoraces.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1943 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) from 
multiple rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  This matter was 
previously before the Board in March 2009, when the issues 
remaining on appeal were remanded for additional development.

The Veteran was provided a travel Board hearing in December 2008.  
A transcript of the testimony offered at this hearing has been 
associated with the record.

With regard to the issue addressed with a final decision below, 
entitlement to an evaluation in excess of 10 percent for 
pleurisy, the Board finds that there has been substantial 
compliance with the directives of the December 2008 Board remand.  
In this regard, the Board notes that the Veteran has now been 
issued all of the required VCAA notice pertinent to that issue.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for kidney 
stones, entitlement to service connection for non-Hodgkin's 
lymphoma and large cell lymphoma, and whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for gastroesophegeal reflux disease (GERD) 
with hiatal hernia, and Barrett's esophagus, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's pleurisy, fibrinous, bilateral, secondary to 
bilateral pneumothoraces, is manifested by restrictive lung 
disease but is not manifested by FEV-1 of 56 to 70 percent 
predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 
percent predicted.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
pleurisy, fibrinous, bilateral, secondary to bilateral 
pneumothoraces, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.97, Diagnostic Code 
6843 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in a letter dated March 2009.  Moreover, in this letter, the 
appellant was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that this letter was sent to the 
appellant prior to the most recent RO readjudication of this 
appeal, as evidenced by the May 2010 supplemental statement of 
the case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds 
that all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in March 2009 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by- case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service 
treatment records and post-service VA reports, have been 
obtained.  The Veteran has been afforded multiple VA examinations 
to evaluate his disability in this appeal; all pertinent VA 
examination reports are of record, including those dated in May 
2006, March 2007, and April 2008 (with associated pulmonary 
function testing results from March 2008).  The Board notes that 
the VA examination reports of record contain sufficiently 
specific clinical findings and informed discussion of the 
pertinent features of the disability on appeal to provide 
probative medical evidence adequately addressing the issue 
decided below.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The Veteran seeks an increased disability evaluation for 
pleurisy, fibrinous, bilateral, secondary to bilateral 
pneumothoraces.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The assignment of a particular Diagnostic Code is 'completely 
dependent on the facts of a particular case.'  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is 'more appropriate' 
than one that may have been applied by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's pleurisy is rated as 10 percent disabling pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6843 and the General Rating 
Formula for Restrictive Lung Disease, as a restrictive lung 
disease associated with traumatic chest wall defect from past 
pneumothoraces.  Although there has been some confusion with 
regard to which rating criteria have been applied at different 
times during this appeal, the General Rating Formula for 
Restrictive Lung Disease was applied in the original adjudication 
of this appeal, as indicated in the December 2007 statement of 
the case.

The General Rating Formula for Restrictive Lung Disease 
(Diagnostic Codes 6840 through 6845) provides that a 10 percent 
evaluation is assigned for Forced Expiratory Volume in one second 
(FEV-1) of 71- to 80- percent predicted, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity (FEV-
1/FVC) is 71 to 80 percent or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 
80-percent predicted.  A 30 percent evaluation is assigned for 
FEV-1 of 56- to 70- percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent 
evaluation is assigned for FEV-1 of 40- to 55- percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation is assigned for findings that show FEV-1 is less than 
40 percent of predicted value, or; FEV-1/FVC is less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Codes 6840-6845.

The Board also notes that some of the RO's correspondence, 
particularly including the March 2009 VCAA notice letter and some 
adjudicative records, suggests that consideration has been given 
to the rating criteria of 38 C.F.R. § 4.97, Diagnostic Code 6832, 
which delineates guidelines with regard to the General Rating 
Formula for Interstitial Lung Disease.  However, the Board finds 
that Diagnostic Code 6832 and the General Rating Formula for 
Interstitial Lung Disease are not for application in this case.  
Diagnostic Code 6832, which applies to rating pneumoconiosis , 
i.e., silicosis, anthracosis , etc, appears to have been referred 
to by the RO in error.  This may have occurred because the 
Veteran has previously sought service connection for silicosis 
during the course of this appeal; however, service connection for 
silicosis was denied by the Board's March 2009 rating decision.  
The evidence in this case, discussed below, identifies the 
Veteran's service-connected lung pathology as a restrictive lung 
disease.  The service-connected pleurisy disability on appeal is 
not shown to be an interstitial lung disease, but rather a 
restrictive pathology of the pleura associated with traumatic 
chest wall defect and past pneumothoraces.  Diagnostic Code 6843 
and the General Rating Formula for Restrictive Lung Disease are 
for application, rather than any rating criteria concerned with 
interstitial lung disease.  The Board finds that Diagnostic Code 
6843 and the General Rating Formula for Restrictive Lung Disease 
are the rating criteria most appropriately contemplating the 
service-connected pathology and symptomatology on appeal in this 
case.

Similarly, the Board finds that Diagnostic Code 6732 is also not 
for application in this case.  Some correspondence and 
documentation in this case refers to this Diagnostic Code; 
however, as Diagnostic Code 6732 applies to tuberculous pleurisy 
and the Veteran is not shown to be service connected for, or even 
to be diagnosed with, any tuberculous pleurisy, the Board finds 
that Diagnostic Code 6732 is not for application.  The Board's 
analysis in this case applies Diagnostic Code 6843 and the 
General Rating Formula for Restrictive Lung Disease, which it 
finds most appropriately contemplates the pathology on appeal in 
this case.

Post-bronchodilator studies are required when pulmonary function 
tests (PFTs) are performed for disability evaluation purposes, 
except when the results of pre-bronchodilator pulmonary function 
tests are normal or when the examiner determines that post-
bronchodilator studies should not be done.  When evaluating based 
on PFTs, post- bronchodilator results are to be utilized in 
applying the evaluation criteria in the Rating Schedule unless 
the post-bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, the pre- bronchodilator 
values are to be used for rating purposes.  38 C.F.R. §§ 4.96, 
4.97, DC 6833.

A May 2006 VA examination report is of record and presents 
competent specialized medical findings directly pertinent to the 
rating criteria applicable in this case.  The addendum to this 
report addresses the pertinent pulmonary function test results.  
The Veteran's FVC was 2.89, which was 73 percent of normal, with 
'no change' with bronchodilator (the pulmonary function test 
worksheet shows 72 percent of normal).  FEV-1 was 2.29, which was 
91 percent of normal, and on bronchodilator 'it goes to 93,' 
which was said to represent no change.  The impression was 
moderate restrictive ventilator defect with no significant 
obstructive ventilator defect, and normal diffusion studies.  
Diffusion showed DLCO of 12.4 which is 79 percent of normal, and 
the DL adjusted was 12.1, which is 77 percent of normal.

The associated May 2006 pulmonary function testing data sheet 
shows the results referenced in the VA examination report.  Most 
pertinently, FVC was 73 percent of predicted value pre-
bronchodilator, and 72 percent of predicted value post-
bronchodilator; FEV-1 was 91 percent of predicted value pre-
bronchodilator, and 93 percent of predicted value post-
bronchodilator; FEV-1/FVC was 79 percent pre-bronchodilator, and 
82 percent post-bronchodilator; DLCO was 79 percent of predicted 
value.

A March 2007 VA examination report is also of record in this 
case.  However, the report explains that pulmonary function tests 
were not ordered at that time as they were completed just 10 
months prior, as discussed above.  Significantly, the March 2007 
VA examination report documents that the Veteran reported no 
decline in respiratory function since the May 2006 pulmonary 
function testing.  

An April 2008 VA examination report with pulmonary function 
testing data is also of record.  The Veteran reported that 
despite the brief sharp pains associated with his disability, he 
has "no difficulty with breathing," "ordinary activity is not 
restricted," and he "now operates a small two-acre farm raising 
small animals."  Most pertinently, FVC was 69 percent of 
predicted value pre-bronchodilator, and 82 percent of predicted 
value post-bronchodilator; FEV-1 was 93 percent of predicted 
value pre-bronchodilator and 107 percent of predicted value post-
bronchodilator; FEV-1/FVC was 85 percent pre-bronchodilator and 
82 percent post-bronchodilator; DLCO was 84 percent of predicted 
value.

Having carefully reviewed the evidence, the Board concludes that 
the criteria for an evaluation in excess of 10 percent for 
pleurisy (restrictive lung disease) are not met.  A 30 percent 
evaluation under the General Rating Formula for Restrictive Lung 
Disease requires test results demonstrating FEV-1 of 70 percent 
of predicted value or less, FEV-1/FVC of 70 percent or less, or 
DLCO (SB) of 65 percent of predicted value or less.  There is no 
suggestion in the record or contentions of such features as 
limited oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by Echo or 
cardiac catheterization), episode(s) of acute respiratory 
failure, or a requirement for outpatient oxygen therapy.  The 
totality of the objective evidence is against a finding that a 
evaluation in excess of a 10 percent is warranted.



Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed 
above is highly probative evidence with regard to evaluating the 
severity of the Veteran's pleurisy disability on appeal in this 
case.  The evidence features the Veteran's statements, VA 
examination reports, and medical evidence presenting professional 
medical impressions and the Veteran's own account of symptom 
details.  The VA examination reports specifically document and 
address the Veteran's symptom complaints, document the pertinent 
specialized clinical findings, and present competent medical 
examiners' assessments of the disability informed by direct 
interview and inspection of the Veteran.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony and additional treatment 
records.  The Board finds that none of the evidence of record 
probatively contradicts the findings discussed above, nor does 
any of the evidence of record otherwise probatively show that the 
criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability rating reflects.  
The Board has carefully considered the Veteran's contentions and 
testimony.  Lay testimony is competent to describe such 
complaints as pain and other symptoms experienced from restricted 
breathing.  However, the rating criteria in this case focus upon 
objective quantitative measurements of pulmonary function, and 
the most probative evidence with such quantitative measurements 
is discussed above.  The Board finds that the Veteran's lay 
testimony does not provide any competent evidence persuasively 
contradicting the specialized measurements provided by trained 
medical professionals.  The preponderance of the most probative 
evidence does not support assignment of any increased rating in 
this case.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to any adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any increased rating in this appeal.  To 
that extent, as the preponderance of the evidence is against the 
claim, the benefit-of-the- doubt doctrine does not apply and the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, which may be understood as including work 
functioning.  In general, the schedular disability evaluations 
are determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The application of such schedular 
criteria was discussed in great detail above.  To accord justice 
in an exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is raised.  The Veteran has not contended 
that he is unemployable due to the service-connected pleurisy on 
appeal.  The April 2008 VA examination report discusses that the 
Veteran reported that despite the brief sharp pains associated 
with his disability, he has "no difficulty with breathing," 
"ordinary activity is not restricted," and he "now operates a 
small two-acre farm raising small animals."  The Board finds 
that neither the evidence nor the contentions of record otherwise 
raise the question of whether the Veteran is unemployable due to 
a disability on appeal.  Therefore, the Board finds that this 
appeal does not include an issue of entitlement to TDIU.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
pleurisy, fibrinous, bilateral, secondary to bilateral 
pneumothoraces, is not warranted.  To this extent, the appeal is 
denied.


REMAND

The Board's prior March 2009 remand directed development in 
connection with the Veteran's contentions that several of his 
claimed disabilities are related to in-service exposure to the 
chemical 'carbon tetrachloride.'  At his December 2008 Board 
hearing, the Veteran explained that he attributed several of his 
current disabilities to carbon tetrachloride, described as a 
solvent used to clean parts in connection with his in-service 
duties.  The Board observes that the Veteran's service personnel 
records reflect that he served as an "Aviation Fire Controlman" 
which, the Board notes involves work in the capacity of a 
mechanic or technician that may be consistent with the Veteran's 
description of cleaning instruments with a chemical solvent.  The 
Board also notes that the Veteran has provided evidence 
indicating both that carbon tetrachloride has been used in 
mechanical cleaning solvents in the past, and that carbon 
tetrachloride has been linked to significant toxicity with some 
associated health effects which may be pertinent in this case.

In light of the Veteran's contentions, the Board's December 2008 
remand directed that the Veteran should be given an opportunity 
to provide additional details regarding his claimed exposure to 
carbon tetrachloride.  Following this, the RO/AMC was to attempt 
to verify the claimed exposure through the appropriate Service 
Department.  Then, the RO/AMC was to undertake any necessary 
additional development, to include obtaining an etiological 
examination and/or opinion, if such chemical exposure was found 
to be consistent with the Veteran's service.

During the processing of the remand, however, the Veteran was 
merely sent a letter (in December 2009) requesting additional 
detail regarding his claimed exposure to carbon tetrachloride.  
Although the Veteran did not reply to this request, the Board 
nevertheless finds that an attempt to verify the claimed exposure 
through the appropriate Service Department, based upon the 
information already available, remains reasonable and warranted 
before fully informed appellate review may proceed.  The Board is 
under a duty to ensure compliance with the terms of its prior 
remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the Board must again remand the issues involving the 
Veteran's claims of disability resulting from exposure to carbon 
tetrachloride, for additional development.  The Veteran's 
contentions, including as discussed at his December 2008 Board 
hearing, specifically assert that his non-Hodgkin's lymphoma and 
large cell lymphoma, as well as his gastroesophageal reflux with 
hiatal hernia and Barrett's esophagus, are a result of in-service 
exposure to carbon tetrachloride.  Additionally, the Veteran 
relates his kidney stones to his lymphoma; the Board finds that 
this claim is inextricably intertwined with the claim of 
entitlement to service connection for non-Hodgkin's lymphoma and 
large cell lymphoma.  Therefore, a decision on the claim for 
service connection for kidney stones will be deferred pending 
readjudication of the claim for service connection of non- 
Hodgkin's lymphoma and large cell lymphoma.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

With respect to the claim of entitlement to service connection 
for non-Hodgkin's lymphoma and large cell lymphoma (and the 
intertwined claims of entitlement to service connection for 
kidney stones and the petition to reopen a claim of entitlement 
to service connection for GERD), the Board finds that further 
evidentiary development is necessary.  To the extent that there 
may be evidence or information in the possession of a Federal 
agency that may confirm the Veteran's claimed exposure to carbon 
tetrachloride, VA is under a duty to undertake efforts to develop 
it.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should take appropriate action 
to attempt to verify the Veteran's claimed 
exposure to carbon tetrachloride through the 
appropriate Service Department.  A 
determination should be made as to the extent 
to which significant exposure to carbon 
tetrachloride is considered consistent with 
the particular places, types, and 
circumstances of the Veteran's service, 
including as an 'Aviation Fire Controlman.'  
Then, the RO/AMC should undertake any 
necessary additional development, to include 
obtaining an etiological examination and/or 
opinion, if such chemical exposure is found 
to be consistent with the Veteran's service.  
See 38 C.F.R. § 3.303(a).

2.  The AMC/RO should then readjudicate the 
issues remaining on appeal.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC, before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


